The information in this preliminary pricing supplement is not complete and may be changed. Preliminary Pricing Supplement SUBJECT TO COMPLETION December 3, 2009 Pricing Supplement dated December [ ], 2009 to the Product Prospectus Supplement dated January 7, 2008, the Prospectus dated January 5, 2007 and the Prospectus Supplement dated February 28, 2007 $ Royal Bank of Canada Principal Protected Notes Linked to the SGI Smart Market Neutral Commodity Index (USD – Excess Return), due June 30, 2015 Royal Bank of Canada is offering the principal protected notes (the “notes”) linked to the performance of the Reference Asset named below.The prospectus dated January 5, 2007, the prospectus supplement dated February 28, 2007 and the product prospectus supplement dated January 7, 2008 describe terms that will apply generally to the notes, including any notes you purchase.Capitalized terms used but not defined in this pricing supplement will have the meanings given to them in the product prospectus supplement.In the event of any conflict, this pricing supplement will control.The notes vary from the notes described in the product prospectus supplement in several important ways.You should read this pricing supplement carefully. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series C Underwriter: RBC Capital Markets Corporation Reference Asset: SGI Smart Market Neutral Commodity Index (USD – Excess Return) (Bloomberg Ticker: SGICVMX ).For a description of the Reference Asset, please see the section below, “The Reference Asset.” Specified Currency: U.S. Dollars Minimum Investment: $1,000 Denomination: $1,000 Pricing Date: December 23, 2009 Issue Date: December 31, 2009 CUSIP: 78008HRB8 Interest Payable: None Payment at Maturity (if held to maturity): The Payment at Maturity will be calculated as follows: 1.If the Final Level is greater than or equal to the Initial Level, then the Payment at Maturity will equal: Principal Amount + [(Principal Amount × Reference Asset Performance)] × Participation Rate 2.If the Final Level is less than the Initial Level, then the Payment at Maturity will equal the Principal Amount of your notes. Reference Asset Performance: The Reference Asset Performance, expressed as a percentage and rounded to four decimal places, will be calculated using the following formula: Final Level - Initial Level Initial Level Participation Rate: 100% Initial Level: The Closing Level (as defined below) of the Reference Asset on the Pricing Date (to be determined). Final Level: The Closing Level of the Reference Asset on the Valuation Date. Valuation Date: June 23, 2015, subject to extension for market [and other] disruptions, as described below. Maturity Date: June 30, 2015, subject to extension for market [and other] disruptions, as described below. Term: Five and a half (5.5) years Principal at Risk: Subject to our credit risk, the notes are 100% principal protected on the maturity date. Calculation Agent: RBC Capital Markets Corporation (“RBCCM”) U.S. Tax Treatment: We intend to treat the notes as debt instruments and as subject to the special rules applicable to contingent payment debt obligations for U.S. federal income tax purposes. In accordance with these rules, you will be required to accrue interest income in accordance with the comparable yield and projected payment schedule for your notes.You should call RBC Capital Markets Corporation toll free at (866) 609-6009 to obtain this information. For a detailed discussion of the tax consequences of owning and disposing of your notes under the intended treatment as debt instruments subject to the special rules applicable to contingent payment debt obligations, please see the discussion under “Supplemental Discussion of Federal Income Taxes” in the product prospectus supplement, “Certain Income Tax Consequences” in the prospectus supplement, and “Tax Consequences” in the accompanying prospectus.You should be aware that the IRS is not bound by our characterization of the notes as indebtedness and the IRS could possibly take a different position.In addition, you should consult your tax advisor about your own tax situation. Secondary Market: RBC Capital Markets Corporation (or one of its affiliates), though not obligated to do so, plans to maintain a secondary market in the notes after the Issue Date.The amount that you may receive upon sale of your notes prior to maturity may be less than the principal amount of your notes. Listing: The notes will not be listed on any securities exchange or quotation system. Clearance and Settlement: DTC global (including through its indirect participants Euroclear and Clearstream, Luxembourg as described under “Description of Debt Securities—Ownership and Book-Entry Issuance” in the prospectus dated January 5, 2007). Terms Incorporated in the Master Note: All of the terms appearing above the item captioned “Secondary Market” on page p-2 of this pricing supplement and the terms appearing under the caption “General Terms of the Notes” in the product prospectus supplement dated January 7, 2008, as modified by this pricing supplement. Investing in the notes involves a number of risks.See “Risk Factors” beginning on page S-1 of the prospectus supplement dated February 28, 2007, “Additional Risk Factors Specific to Your Notes” beginning on page PS-1 of the product prospectus supplement dated January 7, 2008 and “Additional Risk Factors” beginning on age p-5 of this pricing supplement. p-2 None of the Securities and Exchange Commission, any state securities commission or any other regulatory body has approved or disapproved of the notes or determined that this pricing supplement is truthful or complete.Any representation to the contrary is a criminal offense. The notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality.The notes are not guaranteed under the FDIC’s Temporary Liquidity Guarantee Program. The notes are not offered or sold and will not be offered or sold in Hong Kong, other than (i) to persons whose ordinary business is to buy or sell shares or debentures (whether as principal or agent); or (ii) to "professional investors" as defined in the Securities and Futures Ordinance (Cap. 571) of Hong Kong and any rules made under that Ordinance; or (iii) in other circumstances which do not result in the document being a "prospectus" as defined in the Companies Ordinance (Cap. 32) of Hong Kong or which do not constitute an offer to the public within the meaning of that Ordinance. No advertisement, invitation or document relating to the notes, which is directed at, or the contents of which are likely to be accessed or read by, the public of Hong Kong (except if permitted top do so under the securities laws of Hong Kong) will be issued other than with respect to notes which are or are intended to be disposed of only to persons outside Hong Kong or only to "professional investors" as defined in the Securities and Futures Ordinance and any rules made under that Ordinance. Per Note Total Price to public % $ Underwriting discounts and commission % $ Proceeds to Royal Bank % $ The price to purchasers who maintain accounts with participating dealers in which only asset-based fees are charged is %.
